The appellee, Loverett Willis, was plaintiff in the court below, and filed a suit against the appellant for *Page 737 
damages for a personal assault committed upon him by the trainmaster of said railroad company.
The case for the plaintiff was that he had been asked by one of the colored porters of the G., M.  N. Railroad Company to assist some women in transferring their baggage from one train to another at Union, Mississippi, where the two trains met; that he carried the baggage from one train to another, and, as he was coming off of the train, the trainmaster ran up and kicked him and told him to stay off that train, and, when the plaintiff turned to look and see who it was that kicked him, the trainmaster struck him in the mouth, inflicting an injury, and breaking one of his teeth; that the plaintiff suffered from this injury, which caused inflammation resulting from pus forming in and around the broken tooth; and that he was physically injured.
The appellant contended that the appellee was standing by the train as it started to roll out going north from Mobile, Alabama, to Jackson, Tennessee, and was scratching said train with some instrument, and the trainmaster "hollered" at him to desist; that appellee paid no attention, and the trainmaster kicked at him but did not strike him, and the plaintiff squared himself and looked like he was going to strike the trainmaster, who then struck the appellee in the mouth; that the appellee then turned and went up town. The appellant railroad company also denied that the trainmaster was acting within the scope of his duties.
There was considerable conflict between the evidence for the appellee and the appellant, but the jury found for the appellee in the sum of seven hundred fifty dollars.
The appellee testified that he consulted a dentist in Union, Mississippi, and was treated by him. The appellant sought to introduce this dentist, whereupon objection was made by the appellee which was sustained by the court. The statement made by the attorney for the *Page 738 
appellant, defendant in the court below, as to what he expected to prove by this dentist, is as follows:
"By Mr. Cooper. Your Honor, we simply propose to show by Dr. Harbour the extent of the injury which he examined Larkie Willis (appellee here) what type and character of injury he had, and the prognosis to be derived therefrom.
"By the Court. Is there any question about privilege —
"By Mr. Hosey. I would like to ask him two questions, I don't know if the record is absolutely straight or not. Doctor, this boy came to you to be examined, did he not? A. Yes, he came up there.
"Q. And you made an examination of him? A. Digital examination, merely a microscopic examination.
"Q. And he was your patient at the time he came in there? A. Well, I don't know sir, he —
"Q. He came to you? A. He came to me.
"By the Court. The statute doesn't mention a dentist, does it?
"By Judge Collins. I really don't know, but a dentist is a physician.
"By the Court. Objection sustained."
We think the proof was sufficient to sustain the verdict for liability. The trainmaster admits striking the appellee and kicking at him, giving as a reason therefor that the appellee was doing some injury to the train, and, when called on to desist, refused to do so. The fact testified to by the trainmaster does not justify the infliction of an assault, and, at most, would not call for any more force than was necessary to prevent injury to the property of the appellant. The action of the trainmaster was clearly in excess of any such necessity.
We also think the proof was sufficient to show that the trainmaster had authority to control the train and to prevent injury thereto and to protect the property of the appellant.
We are of opinion that a dentist is not a physician *Page 739 
within the intent and meaning of section 1536, Code of 1930. The purpose of this statute was to protect physicians and surgeons from having to testify as to communications made to them in their professional capacity, and to protect patients from having to disclose statements made to physicians. The statute must be limited to its language and clear purpose. It has the effect of preventing facts from being disclosed which would often be material to the administration of justice, and it should not be extended by construction. We are also of the opinion, however, that the statement of what was expected to be proved by the witness, the dentist, was not sufficient to cause a reversal of this case. For aught that appears in the record, this dentist may have testified to the exact facts testified to by the appellee. It does not appear from the record that the dentist's testimony would have contradicted that given by the appellee, or that it would have mitigated the damages to be awarded by the jury. There should have been a sufficient disclosure of this witness' testimony to show that it might have resulted in a different verdict in the case.
The judgment of the court below will be affirmed.
Affirmed.